People v Best (2018 NY Slip Op 01220)





People v Best


2018 NY Slip Op 01220


Decided on February 22, 2018


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: February 22, 2018

108162

[*1]THE PEOPLE OF THE STATE OF NEW YORK, Respondent,
vKWESI D. BEST, Appellant.

Calendar Date: September 19, 2017

Before: Lynch, J.P., Devine, Rumsey and Pritzker, JJ.


Pamela B. Bleiwas, Ithaca, for appellant.
Stephen K. Cornwell Jr., District Attorney, Binghamton (Mariah Foster, Law Intern), for respondent.

MEMORANDUM AND ORDER
Appeal from a judgment of the County Court of Broome County (Smith, J.), rendered November 2, 2015, convicting defendant upon his plea of guilty of the crimes of assault in the first degree and attempted assault in the second degree.
In satisfaction of a three-count indictment, defendant pleaded guilty to assault in the first degree and attempted assault in the second degree stemming from his attack on two random individuals with a blade. Defendant was sentenced to consecutive prison terms of eight years on the first degree assault conviction and 1 to 3 years on the attempted assault conviction, followed by five years of postrelease supervision. Defendant appeals.
We are unpersuaded by defendant's contention that extraordinary circumstances exist that render the sentences
imposed harsh and excessive. The record reflects that in imposing the sentences, County Court considered defendant's mental health issues and substance abuse history, as well as his expressed remorse for his conduct (see People v White, 104 AD3d 1056, 1057 [2013], lvs denied 21 NY3d 1018, 1021 [2013]; People v Duffy, 38 AD3d 1060, 1060 [2007]).
Lynch, J.P., Devine, Rumsey and Pritzker, JJ., concur.
ORDERED that the judgment is affirmed.